Citation Nr: 0407380	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for paravertebral myositis with 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to July 
1963 and from January 1991 to July 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2002, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The RO denied the 
veteran's claim because it was determined that new and 
material evidence had not been received to reopen the claim 
for service connection for paravertebral myositis with 
degenerative joint disease of the lumbar spine.  The RO had 
previously denied the veteran's claim to service connection 
for a back condition in a rating decision in August 1997, 
which was unappealed.



REMAND

Once a rating decision becomes final, absent the submission 
of new and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), for claims received prior to 
August 29, 2001, as is the case here, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
addition, new evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

As set forth in the introduction, the veteran's served on 
active duty from  
September 1961 to July 1963 and from January 1991 to July 
1991.  However, his service records indicate that he may have 
had additional periods of service following his discharge 
from active duty in July 1991.  However, the nature of his 
service, if any, is unclear from the documents of record.  
Specifically, service medical records dated in April 1992 
show the veteran was treated for complaints of shoulder pain 
after he fell while carrying an M60.  

In addition, a review of the veteran's service medical 
records show that he was treated for a complaint of back 
pain.  A review of these reports indicates additional 
development is required.  Specifically, the first record, 
which consists of progress notes dated in "Juen 29" does 
not indicate the year of the veteran's treatment.  In 
addition, the progress notes indicate the veteran complained 
of: "back pain lower back pain x/day constant dull pain that 
sometimes radiates down legs."  It further indicates "Lower 
back tender on palpation FROM" and a diagnosis of "muscle 
strain."  The second record consists of a "Report of 
Medical History" dated in September 1992 on which recurrent 
back pain is indicated.  However, the purpose of this report 
is unclear as its date falls outside the veteran's period of 
active duty.  A "buddy" statement dated in June 1996 from 
L.A.O.C., is also contained in the claims file and was of 
record at the time of the August 1997 rating decision.  This 
statement indicates the veteran sought treatment for a back 
injury while serving in Saudia Arabia. 

As a result, the Board finds that additional development is 
necessary to verify the veteran's service as well as to 
ensure that all the veteran's available service records are 
contained in the claims file.

Accordingly, to ensure due process, this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part:

1.		The RO should verify the nature of 
the veteran's service following his 
discharge from active duty in July 1991.  
For example, the RO should determine 
whether the veteran served in the 
reserves, National Guard, or in some other 
capacity following his separation from 
service in July 1991.  The RO should also 
whether the veteran had any periods of 
ACDUTRA or INACDUTRA service during this 
time period.  

2.		The RO should confirm that is in 
receipt of all of the veteran's service 
medical records.  Specifically, the RO 
should seek to obtain any medical records 
dated in or around February or March 1991 
which relate to treatment the veteran 
received for an alleged back injury 
suffered in service.  See original and 
translated "buddy" statement of L.A.O.C. 
dated in June 1996, tabbed on the left 
with yellow flags marked "Original 
L.A.O.C." and "Translated L.A.O.C."  The 
RO also should attempt to verify the year 
of the treatment recorded in the Progress 
Notes record dated "June 29," which is 
tabbed on the left side with a yellow flag 
marked "June 29" and located in a manila 
envelope marked "Service Department 
Records Envelope" and annotated with 
"SMRs from 7-9-91 to 11-7-93." This 
envelope is located at the back of the 
claims file.  The RO should also clarify 
the type of service, if any, associated 
with the Report of Medical History dated 
in September 1992.  The RO should further 
ascertain whether there are any additional 
records related to the veteran's complaint 
of recurrent back pain in this document.

The RO should cease its attempts to obtain 
these records only if it is notified that 
they do not exist.  If no records exist, 
the RO should note this in the claims file.  
Once the RO obtains the records described 
in the preceding paragraph it should 
associate them with the appellant's claims 
file.

3.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2003) (the "VCAA"), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and any 
other applicable legal precedent.  This 
includes informing the appellant of the 
time he has in which to submit additional 
evidence.  Significantly, the RO should 
issue a VCAA letter that cites the 
relevant new and material regulations, 
which were in effect prior to August 29, 
2001.

4.		Once the development requested 
in Paragraphs 1 through 3 is accomplished 
and all records obtained in connection with 
that development are associated with the 
claims file, the RO should readjudicate the 
veteran's claim.

5.	 	To the extent the claim on 
appeal remains denied, the appellant should 
be provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to include 
a summary of the evidence and discussion of 
all pertinent regulations, including the 
reports from the examination requested 
above and the VCAA.  An appropriate period 
of time should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




